ORDER OF DISMISSAL.
It has been made to appear by verified responses that subsequent to our opinion in this cause filed January 21, 1942,38 N.E.2d 846, steps have been taken by respondents to restore the action below to its status as of the time when application for change of venue was made and that George F. Sammons has resigned as special judge, so that all parties are now in a position to have a new special judge appointed and full hearing before him. Our commissioners named in said opinion have completed their investigation and have filed with this court their written report in which they reach certain conclusions and submit recommendations from which it seems that no further disciplinary proceedings are contemplated by said commissioners. The report is available to the parties and requires no further action by this court.
Accordingly this cause is now dismissed at the costs of respondents.
NOTE. — Reported in 42 N.E.2d 626. *Page 323